DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Claims 10, 15, 16 are amended in the reply filed on 02/16/2021; Claims 5, 14, 20 were previously cancelled.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art references Goto’889 in addition to previously relied on references below.
Applicant's remaining arguments filed 02/16/2021 have been fully considered but they are not persuasive.
Applicant argues that Morita discloses an apparatus for removing warps from substrates, while Lerner discloses an apparatus for preventing warping of the vacuum chuck, that Lerner has increased surface area.
Examiner disagrees, and notes that Morita discloses that “if a wafer is at all curved then it is leveled by the negative pressure” which is interpreted that it does not require a wafer to “be warped” (see para. [0053]). Examiner reiterates that it is not known what the relative contact areas are between the support structures of Morita as compared to Lerner (para. [0040], [0024]), and both references force planar surfaces, and it is noted that Applicant does not claim contact areas, so it appears to be a moot point to argue contact areas. 
Applicant argues regarding Lerner that the balls have increased planar contact to maintain the substrate and remove warpage and a larger contact would have less flexibility this would detrimentally affect the intended functional purpose of Morita by reducing flexibility of the substrate at the contact points during the warpage correction.
Examiner disagrees, and notes again that Morita does not address or teach any minimum contact area requirements or sizing of the contact points, however Morita mainly teaches about the minute space (ms) between the wafer and the first surface of the support, with pressure requirements to correct any curvature of the wafer ([0058], Morita). Thus Lerner’s planarized surface incorporation is a reasonable combination and the rejection is maintained. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.
Claim Rejections - 35 USC § 112
Claims 16-19, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "a nub…with an uppermost point that at least partially defines a substantially planar support surface above the first surface" in the claim.  It is unclear if Applicant is claiming the nub to have a substantially planar top, or the already mentioned planarized top of the protrusion. Examiner will interpret as the already mentioned protrusion has the substantially planar top. Appropriate clarification is requested. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0289432 to Morita et al (“Morita”) in view of US 2007/0128570 to Goto et al (“Goto”) and further in view of US 2012/0205878 to Lerner et al (“Lerner”).
Claim 1:  Morita discloses a substrate support, comprising: a support body (1 [bake plate], Fig. 3) having a first surface (top of 1); one or more receptacles (not referenced but disclosed as “recesses”, see para. [0046]) extending through the first surface (top surface) and into the support body (1); and one or more protrusions (19 
However Morita does not disclose the protrusions are thermoplastic protrustions, and wherein the one or more protrusions have a planarized top surface for supporting a substrate; (claim 4) wherein the one or more protrusions are made of a thermoplastic material comprising polyimide thermoplastic, polyether ether ketone thermoplastic, or polybenzimidazole thermoplastic.
However Goto discloses wherein one or more protrusions (11 [support elements], Fig. 1) are made of a thermoplastic material comprising polyimide thermoplastic, polyether ether ketone thermoplastic, or polybenzimidazole thermoplastic (resins such as PTFE, PEEK, PES, PSF are disclosed, see para. [0048]) for the purpose of being formed of a heat resistant resin, also resistant to chemicals (see para. [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements taught by Goto with motivation to be formed of a heat resistant resin, also resistant to chemicals.
Regarding planarized top, Lerner discloses wherein one or more protrusions (312 [protrusions], Fig. 4A-4C) have a planarized top surface for supporting a substrate for the purpose of preventing the scratching of the substrate (see para. [0034]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the planarized top surface requirement as taught by Lerner with motivation to prevent the scratching of the substrate.
Claim 5: (Cancelled).
Claim 6: Morita does not explicitly disclose wherein the one or more thermoplastic protrusions have a height of about 25 microns to about 200 microns.
However Goto discloses wherein the protrusions (11) have a height of about 25 microns to about 200 microns (see para. [0049] where height is preferably 40 to 120 microns, which falls inside the claimed range). Goto discloses this for the purpose of heat-treating a substrate effectively while suppressing variations in heat history over a substrate surface between contact parts in contact with support devices and non-contact parts out of contact with the support devices (see para. [0010]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the height and shape requirements taught by Goto with motivation to heat-treat a substrate effectively while suppressing variations in heat history over a substrate surface between contact parts in contact with support devices and non-contact parts out of contact with the support devices.
Claim 9:  The apparatus of Morita in view of Goto and Lerner discloses wherein the one or more thermoplastic protrusions (19, Fig. 3, Morita) are a plurality of .
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Goto and Lerner as applied to claims 1, 4, 6 and 9 above, in view of US 2009/0173446 to Yang et al (“Yang”).
Claims 2 and 3: The apparatus of Morita in view of Goto and Lerner does not explicitly disclose (claim 2) wherein one or more thermoplastic protrusions are replaceable or detachable from the support body; (claim 3) wherein the one or more thermoplastic protrusions are softer than the first surface.
However Yang discloses (claim 2) wherein one or more protrusions (39s [rigid balls], Fig. 7) are replaceable or detachable from a support body (39 [subsidiary body], see para. [0066] where it may be press-fitted); (claim 3) wherein the one or more protrusions (39s) are softer than the first surface (see para. [0066] where the ball may be made of soft or rigid material and/or be made of the same or different material of the support, if it is soft and can be press-fitted, this renders it softer than the surface). Yang discloses this for the purpose of allowing the substrate to more smoothly slide, and/or a using a material that does not damage the substrate (see para. [0066]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements and/or detachability requirements as taught by Yang with motivation to allow the substrate to more smoothly slide, and/or a use a material that does not damage the substrate.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Goto and Lerner as applied to claims 1, 4, 6 and 9 above, in view of KR101282873B1 (“KR’873”).
Claims 7 and 8: The apparatus of Morita in view of Goto and Lerner does not explicitly disclose (claim 7) wherein the one or more receptacles are threaded holes; (claim 8) wherein the one or more thermoplastic protrusions include threads to mate with the threaded holes.
However KR’873 discloses (claim 7) wherein the one or more receptacles (210-a [insertion grooves], Fig. 2) are threaded holes (210a-3 [screw groove], see para. [0031]); (claim 8) wherein the one or more protrusions (220 [separation modules]) include threads (220b [coupling member]) to mate with the threaded holes (210a-3), for the purpose of sealing the insertion groove, thereby no empty space is generated outside and foreign matter does not flow into the insertion groove (see para. [0038]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the threaded holes and threads to mate with threaded holes as taught by KR’873 with motivation to seal the insertion groove, thereby no empty space is generated outside and foreign matter does not flow into the insertion groove.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Goto and Lerner as applied to claims 1, 4, 6 and 9 above, in view of US 2016/0155965 to Kusuura and US 2006/0130767 to Herchen.
Claims 21 and 23: The apparatus of Morita in view of Goto and Lerner does not explicitly disclose (claim 21) wherein the one or more thermoplastic protrusions comprise polybenzimidazole thermoplastic, and wherein the first surface comprises stainless steel; (claim 23) wherein the one or more thermoplastic protrusions comprise polybenzimidazole thermoplastic, and wherein the first surface comprises quartz, ceramic, or metal.
Kusuura discloses (claims 21 and 23) wherein one or more thermoplastic protrusions (“projections”) comprise polybenzimidazole thermoplastic (see para. [0080]) for the purpose of including a suitable material that imparts some flexibility to releasable engage two layers but without significantly deforming (see para. [0080]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement of the protrusions as taught by Kusuura with motivation to include a suitable material that imparts some flexibility to releasable engage two layers but without significantly deforming.
Herchen discloses (claim 21) wherein a first surface of a support body (top of 405, Fig. 4) comprises stainless steel (see para. [0041] where stainless steel is mentioned) and (claim 23) wherein a first surface of a support body (top of 405, Fig. 4) comprises quartz, ceramic, or metal (see para. [0041] where stainless steel and other materials are mentioned), for the purpose of being adapted to support a substrate during semiconductor operations (see para. [0041]) and/or have increased thermal coupling between the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement of the first surface as taught by Herchen with motivation to be adapted to support a substrate during semiconductor operations and/or have increased thermal coupling between the substrate and the plate assembly to thereby reduce the thermal impact of any chamber non-uniformities.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Goto and Lerner as applied to claims 1, 4, 6 and 9 above, in view of US 2003/0015517 to Fure et al (“Fure”) and US 5,720,818 to Donde et al (“Donde”).
Claim 22: The apparatus of Morita in view of Goto and Lerner does not explicitly disclose wherein the one or more thermoplastic protrusions comprise a nub disposed on the planarized top surface and one or more vent holes configured to vent air from the one or more receptacles during processing.
However Fure discloses wherein one or more protrusions (20 [supporting pins], Fig. 9a/b) comprise a nub (top smaller portion of 20 in Fig. 9a or 9b) disposed on a top surface (a top surface of 20, below first surface of 2 [plate], see Fig. 9b and para. [0087]) for the purpose of suppressing thermal effect of supporting pins on the wafer (see para. [0085]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nub on top of the 
Donde discloses two or more vent holes (516 [openings], Fig. 5A-C) considered capable to be configured to vent air from one or more receptacles (holes of 506 [insert]) during processing (see col. 10, lines 25-45, where gas can flow through) for the purpose of providing flow from gas flow channel to the dielectric surface of the support (see col. 9, lines 20-25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vent holes from receptacles as taught by Donde with motivation to provide flow from gas flow channel to the dielectric surface of the support.
Claim(s) 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0289432 to Morita et al (“Morita”) in view of US 2007/0128570 to Goto et al (“Goto”) and further in view of US 2012/0205878 to Lerner et al (“Lerner”), KR20100103401A to Yuji, US 2007/0128889 to Goto et at (“Goto’889’”). 
Claim 10:  Morita discloses a substrate support, comprising: a support body (1 [bake plate], Fig. 3) having a first surface (top of 1); one or more receptacles (not referenced but disclosed as “recesses”, see para. [0046]) extending through the first surface (top surface) and into the support body (1); one or more protrusions (19 [balls]) respectively disposed within corresponding ones of the one or more receptacles (“recesses”) and projecting from the first surface (top surface, see Fig. 3 where 19 project 
However Morita does not disclose the protrusions are thermoplastic protrusions, (claim 15) the one or more thermoplastic protrusions are made of a thermoplastic material comprising polyimide thermoplastic, polyether ether ketone thermoplastic, or polybenzimidazole thermoplastic.
However Goto discloses wherein (claim 11) one or more protrusions (11 [support elements], Fig. 1) are made of a thermoplastic material comprising (claim 15) polyimide thermoplastic, polyether ether ketone thermoplastic, or polybenzimidazole thermoplastic (resins such as PTFE, PEEK, PES, PSF are disclosed, see para. [0048]) for the purpose of being formed of a heat resistant resin, also resistant to chemicals (see para. [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements taught by Goto with motivation to be formed of a heat resistant resin, also resistant to chemicals.
However Morita in view of Goto does not disclose wherein the one or more protrusions have a planarized top surface for contacting and supporting a substrate; and 
Regarding planarized top, Lerner discloses wherein one or more protrusions (312 [protrusions], Fig. 4A-4C) have a planarized top surface for supporting a substrate for the purpose of preventing the scratching of the substrate (see para. [0034]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the planarized top surface requirement as taught by Lerner with motivation to prevent the scratching of the substrate.
Yuji discloses wherein one or more thermoplastic protrusions (12 [support pin] Fig. 2-3) appear to be replaceable or detachable from a support body (11 [plate], see para. [0007-[0009] where they screw in/out which renders them capable of being detachable) for the purpose of easily adjusting the contact portion in the height direction by rotating the pin with respect to the plate (see para. [0007-0009]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detachable protrusions as taught by Yuji with motivation to easily adjust the contact portion in the height direction by rotating the pin with respect to the plate.
The apparatus of Morita in view of Goto, Lerner, and Yuji does not disclose the receptacles extend into the surface and into the support body at an angle of less than 90 degrees with respect to the surface; wherein the protrusions have an angled lower portion 
Goto’889 discloses receptacles (42 [ring like grooves], Fig. 9) extend into the surface and into a support body (1 [heat-treating plate]) at an angle of less than 90 degrees with respect to the surface (see Fig. 3 where they extend into the surface at 2 different angles that are not 90 degrees, see para. [0039]); wherein the protrusions (61 [head]) have an angled lower portion (angled portion within 42, which is a flat angle) received by the one or more receptacles (42) which are configured to resist removal of the one or more protrusions in a perpendicular direction to the first surface (see Fig. 9, where 61 is below a top portion of 42, which resists 61 from coming out of 42 in a direction perpendicular to the first surface), for the purpose of effectively sucking the substrate for heat treatment (see para. [0013]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the angle requirements of the receptacles and angled portion of the protrusions as taught by Goto’889 with motivation to effectively suck the substrate for heat treatment.
Claim 11:  The apparatus of Morita in view of Goto, Lerner, and Yuji discloses further comprising a seal band (25 [seal assembly], Fig. 3, Morita) disposed around a peripheral edge of the support body (edge of 1, see para. [0047]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Goto, Lerner, and Yuji as applied to claims 10, 11, 15 above, and in view of US 2014/0252710 to Cuvalci et al (“Cuvalci”).
Claim 12: The apparatus of Morita in view of Goto, Lerner, and Yuji does not explicitly disclose wherein the seal band is coated with a material that reduces a friction coefficient thereof.
Cuvalci discloses wherein a seal band (122 [sealing surface], Fig. 1c) is coated with a material (123 [coating], see para. [0035]) that is capable of reducing a friction coefficient thereof (see para. [0036-0037] where 123 as a coating in general may reduce a friction coefficient as disclosed in the instant specification, PGPub, para. [0027]). Cuvalci discloses this for the purpose of enhancing sealing properties of the rim or prevent contamination of the substrate due to contact with the rim (see para. [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coating of the seal band as taught by Cuvalci with motivation to enhance sealing properties of the rim or prevent contamination of the substrate due to contact with the rim.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Goto, Lerner, and Yuji as applied to claims 10, 11, 15 above, in view of US 2009/0173446 to Yang et al (“Yang”).
Claim 13: The apparatus of Morita in view of Goto, Lerner, and Yuji discloses wherein each of the one or more thermoplastic protrusions (19, Fig. 3, Morita) include thermoplastic contact points (tops of 19) to support the substrate (w).
However Morita does not explicitly disclose wherein each of the one or more protrusions are softer than the first surface.
However Yang discloses wherein one or more protrusions (39s [rigid balls], Fig. 7) include contact points (tops of 39s) to support the substrate (90 [substrate]), wherein the contact points (tops of 39s) are softer than the first surface (see para. [0066] where the ball may be made of soft or rigid material and/or be made of the same or different material of the support, if it is soft and can be press-fitted, this renders it softer than the surface). Yang discloses this for the purpose of allowing the substrate to more smoothly slide, and/or a using a material that does not damage the substrate (see para. [0066]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements as taught by Yang with motivation to allow the substrate to more smoothly slide, and/or a use a material that does not damage the substrate.
Claim 14: (Cancelled).
Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KR101282873B1 (“KR’873”) in view of US 2007/0128570 to Goto et al (“Goto”), US 2003/0015517 to Fure et al (“Fure”), and US 5,720,818 to Donde et al (“Donde”).
Claim 16: KR’873 discloses a process chamber, comprising: a chamber body (100 [chamber], Fig. 1) having sidewalls and a bottom (see Fig. 1 where 100 has sidewalls and a bottom); and a substrate support (200 [substrate support unit]) disposed within the chamber body (100), the substrate support comprising: a support body (210 [support block]) having a first surface (top of 210), wherein the first surface comprises quartz, ceramic, metal, and/or combinations thereof (see para. [0030] where metal is disclosed); 
However KR’873 does not disclose the protrusions are thermoplastic protrusions; comprises at least two vent holes, and a planarized top surface.
However Goto discloses wherein one or more protrusions (11 [support elements], Fig. 1) are made of a thermoplastic material (resins such as PTFE, PEEK, PES, PSF are disclosed, see para. [0048]) for the purpose of being formed of a heat resistant resin, also resistant to chemicals (see para. [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements taught by Goto with motivation to be formed of a heat resistant resin, also resistant to chemicals.
However Fure discloses wherein one or more protrusions (20 [supporting pins], Fig. 9a/b) comprise a nub (top smaller portion of 20 in Fig. 9a or 9b) protruding above a substantially planarized top surface (a top surface of 20, below first surface of 2 [plate], 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nub on top of the protrusion as taught by Fure with motivation to suppress thermal effect of supporting pins on the wafer.
Donde discloses two or more vent holes (516 [openings], Fig. 5A-C) considered capable to be configured to vent air from one or more receptacles (holes of 506 [insert]) during processing (see col. 10, lines 25-45, where gas can flow through) for the purpose of providing flow from gas flow channel to the dielectric surface of the support (see col. 9, lines 20-25). It is also noted that Donde discloses what appears to be a planarized surface (514/512, Fig. 5A/5B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two or more vent holes from receptacles and appears to be a planarized surface as taught by Donde with motivation to provide flow from gas flow channel to the dielectric surface of the support.
Claim 17: .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over KR’873 in view of Goto in view of Fure, Donde, as applied to claims 16 and 17 above, in view of US 2009/0173446 to Yang et al (“Yang”).
Claim 18: The apparatus of KR’873 in view of Goto does not explicitly disclose wherein the one or more threaded thermoplastic protrusions are softer than the first surface.
However Yang discloses wherein one or more protrusions (39s [rigid balls], Fig. 7) are softer than the first surface (see para. [0066] where the ball may be made of soft or rigid material and/or be made of the same or different material of the support, if it is soft and can be press-fitted, this renders it softer than the surface). Yang discloses this for the purpose of allowing the substrate to more smoothly slide, and/or a using a material that does not damage the substrate (see para. [0066]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements as taught by Yang with motivation to allow the substrate to more smoothly slide, and/or a use a material that does not damage the substrate.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR’873 as applied to claims 16 and 17 above, and in view of US 2014/0252710 to Cuvalci et al (“Culvalci”).
Claim 19: The apparatus of KR’873 in view of Goto does not explicitly disclose the substrate support comprises a sealing band coated with a material that reduces a friction coefficient thereof, and wherein the sealing band is disposed around a peripheral 
Cuvalci discloses wherein a substrate support (102 [first plate], Fig. 1c) comprises a sealing band (122 [sealing surface], Fig. 1c) coated with a material (123 [coating], see para. [0035]) that is capable of reducing a friction coefficient thereof (see para. [0036-0037] where 123 as a coating in general may reduce a friction coefficient as disclosed in the instant specification, PGPub, para. [0027]), and wherein the sealing band (122) is disposed around a peripheral edge of the support body (peripheral edge of top of 102) considered capable for forming a low pressure region between a substantially planar support surface (127/114) and the first surface (104 [first surface]) when a substrate (124 [substrate]) is disposed upon the substantially planar support surface (127/114). Cuvalci discloses this for the purpose of enhancing sealing properties of the rim or prevent contamination of the substrate due to contact with the rim (see para. [0035]) and/or sealing against a backside of a substrate to establish a vacuum condition (see para. [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate sealing band and the coating of a sealing band and configuration as taught by Cuvalci with motivation to enhance sealing properties of the rim or prevent contamination of the substrate due to contact with the rim and/or seal against a backside of a substrate to establish a or vacuum condition.
Claim 20: (Cancelled).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0096736 to Zhou et al discloses a support ([300], Fig. 3) received in an accommodation hole ([340]) where both have angled/inclined arrangements (see para. [0028], [0031]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718